Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 10, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  154242(54)(55)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154242
  v                                                                COA: 326660
                                                                   Washtenaw CC: 14-000322-FH
  ROGAN EDWARD LAMPE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to strike his
  earlier motion to add new issues to the application for leave to appeal is GRANTED.
  The matter will be submitted for a decision on the application as originally filed.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 10, 2017
                                                                              Clerk